677 S.E.2d 165 (2009)
STATE of North Carolina
v.
Adele Downey MAYNARD.
No. 137P09.
Supreme Court of North Carolina.
April 30, 2009.
Daniel P. Read, Durham, for Maynard.
Joan M. Cunningham, Assistant Attorney General, Howard S. Boney, Jr., District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 673 S.E.2d 877.

ORDER
Upon consideration of the petition filed by Defendant on the 30th day of March 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."
Upon consideration of the petition filed on the 30th day of March 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."